Hunt, Justice.
Charles Marquette Price was indicted along with three others for malice murder, felony murder, armed robbery, aggravated assault, and aggravated assault with intent to rob, arising out of the murder and armed robbery of a convenience store employee while she was making a deposit of the store’s receipts at a C & S bank in Fulton County on March 22, 1988.1 The state sought the death penalty, but Price agreed to plead guilty to murder and armed robbery and was sentenced to two consecutive life sentences. He now claims his plea was not voluntary because he did not understand he was pleading guilty as a party to the crime rather than as an accessory.2
*835Decided February 28, 1990.
Vernon S. Pitts, Jr., for appellant.
Lewis R. Slaton, District Attorney, Richard E. Hicks, William L. Hawthorne III, Assistant District Attorneys, Michael J. Bowers, Attorney General, for appellee.
The transcript of the guilty plea reveals the defendant’s concern with this issue at the time of the plea. However, not only his own attorney, but also the trial court explained the difference to him and both times he indicated on the record that he understood this distinction.
Since the record clearly indicates the defendant knew and understood the charges against him and the consequences of pleading guilty, we must affirm. Goodman v. Davis, 249 Ga. 11, 16-17 (287 SE2d 26) (1982); State v. Germany, 245 Ga. 326, 328 (265 SE2d 13) (1980).

Judgment affirmed.


All the Justices concur.


 The defendant was indicted on May 6, 1988, pleaded guilty on January 27, 1989, and was sentenced on March 2, 1989. He filed his notice of appeal on March 31, 1989, and the case was docketed in this court on April 28, 1989. The case was remanded to the superior court for appointment of counsel for appeal on June 22, counsel was appointed on July 24, and the appeal redocketed here on August 8. It was submitted for decision on September 22, 1989.


 While Price insists, contrary to the state’s assertions, he was not the triggerman, he *835admits he was a party to the armed robbery during which the victim was killed.